DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 have been cancelled.
Status of Claims
2.    This Office Action is in response to the application filed on 10/29/2021. Claims 26-45  are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 33, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11.412,535 B2 hereafter Ye. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26, 33, and 40 with some wording and rephrasing claim 1 of Ye broaden the scope of claim 1 of Ye (for example the limitation “wherein a number of bits of the first DCI is useable to identify a format of the first DCI from a second DCI format” is eliminated). 
For claims 28, 35, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11.412,535 B2 hereafter Ye. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28, 35, and 42 are substantially claim the claim 2 of Ye. 
For claims 29, 36, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 11.412,535 B2 hereafter Ye. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 29, 36, and 43 are substantially claim the claim 3 of Ye.
For claims 30, 37, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 11.412,535 B2 hereafter Ye. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 30, 37, and 44 are substantially claim the claim 4 of Ye.
For claims 31 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 11.412,535 B2 hereafter Ye. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 31 and 38 are substantially claim the claim 5 of Ye.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26, 33, and 40  recite the limitation “…the offset…”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 26.
Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 33.
Claims 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 40.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-30, 32-37, and 39-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Um et al. (US 2018/0092128 A1).

For claim 26, 33, and 40 Um teaches an apparatus/a base station/a method (see Fig. 1A “NB, UE, and WLAN”), comprising: 
a radio (see Fig. 1A “NB, UE, and WLAN”); 
a base station (see Fig. 1A “NB, UE, and WLAN”); and
a processor configured (see paragraphs 81-82 “at least processor 1100”, Fig. 1A “NB, UE, and WLAN”) to cause a base station (BS) to: 
transmit a first downlink control information (DCI) message to a first UE scheduling a first plurality of uplink transmissions to the first UE, the first DCI message including (see Fig. 1A “NB, UE, and WLAN”): 
scheduling information for respective uplink transmissions of the first plurality of uplink transmissions, wherein the uplink transmissions of the first plurality of uplink transmissions are scheduled to be contiguous in time (see paragraph 132 and TABLE 5 “DCI configuration for multiple consecutive uplink subframe scheduling”); 
bits to carry respective configurations including respective new data indicators (NDIs) and respective redundancy versions (RVs) for the respective uplink transmissions of the first plurality of uplink transmissions (see paragraph 87 “DCI of different format with number of bits carry RV and NDI”); and 
an indication of the offset from the first DCI to a first uplink transmissions of the first plurality of uplink transmissions (see paragraph 9 “multiple subframes indicated by the DCI may start in a subframe distant (offset) from the uplink subframe by three or more subframe”).

           For claims 27, 34, and 41 Um teaches the apparatus/ the base station/the method, wherein the first plurality of uplink transmissions is preceded by a listen-before-talk (LBT) procedure (see paragraph 8 “clear channel assessment (CCA) according to LBT”).
           For claims 28, 35, and 42 Um teaches the apparatus/ the base station/the method, wherein the first DCI is transmitted to the first UE using a physical downlink control channel (PDCCH), wherein a control channel region of the PDCCH is not limited to a first three orthogonal frequency division multiplexing (OFDM) symbols (see paragraph 86 “DCI is transmitted through the PDCCH and the ePDCCH (E)PDCH)) with number of ODM symbols is carried by the PCFICH, wherein control channel region may include the PHICH to transmit HARG(ACK/NACK)”).

           For claims 29, 36, and 43 Um teaches the apparatus/ the base station/the method, wherein the first plurality of uplink transmissions is associated with an adjustable delay between transmission of a first uplink transmission among the first plurality of uplink transmissions and the first DCI (see paragraph 116 “transmission/reception delay”).

           For claims 30, 37, and 44 Um teaches the apparatus/ the base station/the method, wherein the adjustable delay is set using signaling from one or more signaling communications comprising L1/L2 signaling, radio resource control (RRC) signaling, or higher layer system signaling (see paragraph 129 “scheduling information in the DCI is defined by the higher layer message or RRC message”).

           For claims 32, 39, and 45 Um teaches the apparatus/ the base station/the method, wherein the first plurality of uplink transmissions is scheduled on unlicensed spectrum (see paragraph 6 “uplink subframes in an unlicensed band”).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415